Motion GRANTED and Order filed January 19, 2018.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-18-00033-CV
                                  ____________

                       IN RE MARK HYLAND, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              113th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2014-24818

                                    ORDER

      On January 18, 2018, relator Mark Hyland, filed a petition for writ of
mandamus in this court. Relator asks this court to order the Honorable Michael
Landrum, Judge of the 113th District Court, in Harris County, Texas, to vacate his
(1) June 30, 2014 Order Requiring Turnover and Appointing Receiver and Master,
(2) November 10, 2017 Charging Order Against Judgment Debtor Mark Hyland’s
Partnership and Membership Interests, and (3) December 15, 2017 Order to Show
Cause, entered in trial court number 2014-24818.

         Relator has also filed a “Motion for Emergency Stay” and a “Supplemental
Motion for Emergency Stay”, asking our court to stay proceedings in the trial court
pending a decision on the petition for writ of mandamus. See Tex. R. App. P. 52.8(b),
52.10.

         It appears from the facts stated in the petition and motion that relator’s request
for relief requires further consideration and that relator will be prejudiced unless
immediate temporary relief is granted. We therefore GRANT relator’s motion in
part and issue the following order:

         We ORDER the “Sanctions Order and Commitment Order”, signed on
January 12, 2018, STAYED until a final decision by this court on relator’s petition
for writ of mandamus, or until further order of this court.

         In addition, the court requests the real parties-in-interest Pinewood Trading
Group, LP and Eva Engelhart, the court–appointed receiver, to file a response to the
petition for writ of mandamus on or before January 26, 2018. See Tex. R. App. P.
52.4.

                                                  PER CURIAM


Panel consists of Justices Boyce, Jamison, and Brown.